Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 8/26/2020.  Claims 1-3, 5-7, 9, 13-14, 22 and 24-29 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1-3, 5-7, 9 and 13-14, drawn to a method for generating an antibody fragment library, said method comprising: a) obtaining a sample from a subject for isolating nucleic acid to obtain cDNA; b) using the cDNA for antibody gene fragments, wherein the amplification is performed using specific primers for antibody fragments, to obtain variable antibody kappa light chain genes denoted as VK, variable antibody lambda light chain genes denoted as VL, and variable antibody heavy chain genes denoted as VH; c) assembling VK and VH or VL and VH using emulsion-based splicing by Overlap Extension PCR denoted as SOE-ePCR, wherein the SOE-ePCR is performed using common primers to obtain a single chain fragment variable denoted as scFv, wherein the scFv is either VK-Linker-VH, or VL-Linker-VH; and d) treating the scFv of step (c) and inserting the scFv in a linearized display vector to obtain a recombinant vector; and e) transforming a host cell with the recombinant vector to obtain an antibody fragment library.

Group II.  Claim(s) 22 and 24-29, drawn to a method for generating a naïve human antibody fragment library, said method comprising: a) obtaining a RNA sample from PBMCs of a human subject; b) obtaining a first strand of cDNA from the RNA sample; c) amplifying the first strand of cDNA using primers K1-K7 with C1 to yield amplicons comprising Signal sequence*-V.sub.κ-C.sub.κ* (*denotes partial sequence of gene encoding Signal sequence or C.sub.k) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; d) amplifying the first strand of cDNA using primers L1-L11 with C2 to yield amplicons comprising Signal sequence*-V.sub.L-C.sub.L* (*denotes partial sequence of gene encoding Signal sequence or C.sub.L) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; e) amplifying the first strand of cDNA using primers H1-H9 with HuJM32 to yield amplicons comprising L*-V.sub.H-M-C.sub.H1* (*denotes partial sequence of gene encoding Linker or CH1 gene of IgM isotype) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; f) amplifying the amplicons of step (c) using primers K8-K13 with KS1-KS4 to yield amplicons comprising Signal sequence.sup.#-V.sub.κ-Linker (L)* (.sup.#denotes partial sequence of gene encoding Signal sequence longer than step (c) and *denotes partial sequence of gene encoding Linker) fragments, pooling of the 24 amplicons obtained from 28 reactions and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; g) amplifying the amplicons of step (d) using primers L12-L22 with LS1-LS3 to yield amplicons comprising Signal sequence.sup.#-V.sub.L-Linker (L)* (.sup.#denotes partial sequence of gene encoding Signal sequence longer than step (d) and *denotes partial sequence of gene encoding Linker) fragments, pooling of all the 33 amplicons, and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; h) amplifying the amplicons of step (e) using primers H10-H18 with HuJG-33 to yield amplicons comprising L-L-L-V.sub.H-G-C.sub.H1* (*denotes partial sequence of CH1 gene of IgG isotype) fragments, pooling of all the 9 amplicons, and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; i) pooling equimolar concentrations of the amplicons of steps (f) and (h), and performing emulsion-based splicing by Overlap Extension PCR (SOE-ePCR) using primers PelBclo-51 and HuJGclo-34 to obtain spliced scFv comprising .sup.#Signal sequence-V.sub.κ-L-L-L-V.sub.H-G-C.sub.H1* [.sup.#denotes partial sequence of gene encoding Signal sequence as in step (f) and *denotes partial sequence of CH1 gene of IgG isotype as in step (h)] fragments, and purifying amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; j) pooling equimolar concentrations of the amplicons of steps (g) and (h), and performing emulsion-based splicing by Overlap Extension PCR (SOE-ePCR) using primers PelBclo-51 and HuJGclo-34 to obtain spliced scFv comprising .sup.#Signal sequence-V.sub.L-L-L-L-V.sub.H-GC.sub.H1* [.sup.#denotes partial sequence of gene encoding Signal sequence as in step (g) and *denotes partial sequence of CH1 gene of IgG isotype as in step (h)] fragments, and purifying amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; k) treatment of spliced scFv of step (i) and (j) with T4 DNA polymerase in the presence of dTTP to generate 4 base 5′ overhangs, TGGC at the 5′ end and CGCT at the 3′ end; l) digesting pVCHuscFvSacBclo36006 phagemid vector with BsaI restriction enzyme to produce linearized vector with 4 base 5′ overhangs, GCCA at the 5′ end and AGCG at the 3′ end; m) ligating the scFv products of step (k) individually to BsaI linearized phagemid vector of step (l) to obtain recombinant vector and transforming the recombinant vector in a E. coli cell to obtain the naïve human antibody fragment library, wherein the naïve human antibody fragment library comprises two libraries, and wherein the two libraries consists of a first library comprising scFv of V.sub.κ-L-L-L-V.sub.H products and a second library comprising scFv of V.sub.L-L-L-L-V.sub.H products; n) storage of antibody libraries as 16 mini-libraries comprising scFv in V.sub.κ-L-L-L-V.sub.H format and 20 mini-libraries comprising scFv in V.sub.L-L-L-L-V.sub.H format, wherein the signal sequence is PelB, and wherein the method leads to generation of the naïve human antibody fragment library and the library comprises at least 8 billion clones.

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, a method for generating an antibody fragment library, said method comprising: a) obtaining a sample from a subject for isolating nucleic acid to obtain cDNA; b) using the cDNA for antibody gene fragments, wherein the amplification is performed using specific primers for antibody fragments, to obtain variable antibody kappa light chain genes denoted as VK, variable antibody lambda light chain genes denoted as VL, and variable antibody heavy chain genes denoted as VH; c) assembling VK and VH or VL and VH using emulsion-based splicing by Overlap Extension PCR denoted as SOE-ePCR, wherein the SOE-ePCR is performed using common primers to obtain a single chain fragment variable denoted as scFv, wherein the scFv is either VK-Linker-VH, or VL-Linker-VH; and d) treating the scFv of step (c) and inserting the scFv in a linearized display vector to obtain a recombinant vector; and e) transforming a host cell with the recombinant vector to obtain an antibody fragment library, does not present a contribution over the prior art.  Xu et al. (2004) World Journal of Gastroenterology volume 10 pages 2619 to 2623 cited in the 12/23/2021 IDS (hereinafter known as "Xu") teaches a method for generating an antibody fragment library, said method comprising: a) obtaining a sample from a subject for isolating nucleic acid to obtain cDNA; b) using the cDNA for antibody gene fragments, wherein the amplification is performed using specific primers for antibody fragments, to obtain variable antibody kappa light chain genes denoted as VK, variable antibody lambda light chain genes denoted as VL, and variable antibody heavy chain genes denoted as VH; c) assembling VK and VH or VL and VH using emulsion-based splicing by Overlap Extension PCR denoted as SOE-ePCR, wherein the SOE-ePCR is performed using common primers to obtain a single chain fragment variable denoted as scFv, wherein the scFv is either VK-Linker-VH, or VL-Linker-VH; and d) treating the scFv of step (c) and inserting the scFv in a linearized display vector to obtain a recombinant vector; and e) transforming a host cell with the recombinant vector to obtain an antibody fragment library (see entire document).
 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D, E, F, G, H, I, J and K (eleven total elections):
	A.  A single specific species selection of what is "assembling".  For example, the Applicant could elect "VK and VH" OR "VL and VH".
	B.  A single specific species selection of the "scFv".  For example, the Applicant could elect "VK-linker-VH" OR "VL-linker-VH".
	C.  A single specific species selection of "the sample".  For example, the Applicant could elect "peripheral blood mononuclear cells (PBMC)" OR "spleen".
	D.  A single specific species selection of "the subject".  For example, the Applicant could elect "human" OR "mouse".
	E.  A single specific species selection of what "the method generates".  For example, the Applicant could elect "a naive antibody fragment library" OR "an immunized antibody fragment library".
	F.  A single specific species selection of what "does not use ultra-violet (UV) visualization for the preparation".  For example, the Applicant could elect "antibody gene fragments" OR "scFv".
	H.  A single specific species selection of the "linearized display vector".  For example, the Applicant could elect "phage vector" OR "yeast display vector".
	I.  A single specific species selection of "the target molecule".  For example, the Applicant could elect "MTC28" OR "Ag85A".
	J.  A single specific species selection of "the dye".  For example, the Applicant could elect "SYBR Safe stain SYBR gold" OR "SYBR green".
	K.  A single specific selection of a method either with OR without the steps using "a mixture of nucleic acid obtained from plurality of the subject".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D, E, F, G, H, I, J and K (eleven total elections):
	A.  A single specific species selection of what is "assembling".  For example, the Applicant could elect "VK and VH" OR "VL and VH".
	B.  A single specific species selection of the "scFv".  For example, the Applicant could elect "VK-linker-VH" OR "VL-linker-VH".
	C.  A single specific species selection of "the sample".  For example, the Applicant could elect "peripheral blood mononuclear cells (PBMC)" OR "spleen".
	D.  A single specific species selection of "the subject".  For example, the Applicant could elect "human" OR "mouse".
	E.  A single specific species selection of what "the method generates".  For example, the Applicant could elect "a naive antibody fragment library" OR "an immunized antibody fragment library".
	F.  A single specific species selection of what "does not use ultra-violet (UV) visualization for the preparation".  For example, the Applicant could elect "antibody gene fragments" OR "scFv".
	H.  A single specific species selection of the "linearized display vector".  For example, the Applicant could elect "phage vector" OR "yeast display vector".
	I.  A single specific species selection of "the target molecule".  For example, the Applicant could elect "MTC28" OR "Ag85A".
	J.  A single specific species selection of "the dye".  For example, the Applicant could elect "SYBR Safe stain SYBR gold" OR "SYBR green".
	K.  A single specific selection of a method either with OR without the steps using "a mixture of nucleic acid obtained from plurality of the subject".

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1 and 22
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of the "scFv" could be "VK-linker-VH" OR "VL-linker-VH", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639